DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant’s arguments regarding claims 1-9 are moot as new art has been applied in view of the amended independent claim 1.
The applicant argues that a “discovery was made while the inventors were mapping human brain oscillations in the ventral capsule / ventral striatal region of the brain. The map was generated by measuring field potentials every millimeter from the opening of a stereotactic guidance cannula to the nucleus accumbens target two centimeters below. As discussed in the specification, the ‘raw potential traces showed visually apparent oscillations, plainly reflected by peaks in the power spectral densities (PSD)" and when viewed alongside one another these PSDs revealed a robust 35Hz-centered gamma oscillation (hy35) specifically in the nucleus accumbens and nowhere else’”. However, none of this language or description of the process used for determining the location of the nucleus accumbens is present in the claim. The claims at no point discuss determining, analyzing or comparing the presence peaks in the power spectral densities or that multiple areas or locations are recorded and compared to be able to detect these peaks. There are missing steps and materials in the claim that discuss any of the procedure and analysis described by the applicant that was used to perform the method of identifying the accumbens.
Although the claim has been amended to include the third step of identifying the nucleus accumbens based on the detected frequency, the claim as a whole is still unclear. As explained below in the 112 rejections, the method fails to clarify vital materials and their function, as well as critical steps in the process that allow one to use the invention.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
In [0108] the applicant references figs 1-1G and figs 1-1E, however there are no figures 1E-1G presented in the drawing filed 08/02/2018.
In [0112] the applicant references figure 3, however there is no figure 3 presented in the drawing filed 08/02/2018.

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international 
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The application references figures that are not present in the present application. These references are made throughout the written description. Further, the application consistently references figures 1 and 2, however fails to clarify which of the figures is specifically being references as there are figures 1A-D and 2A-E.
[0104] and [0106] reference Fig. 1-1, however there is no figure labels as 1-1. It is unclear which figure is being referenced
[0123] reference Fig. 2-1, however there is no figure labels as 1-1. It is unclear which figure is being referenced
Figures 2A-2E are not mentioned in the specification. The Specification only makes reference to figure 2, however there is no figure 2 in the drawings and it is unclear if this references all figures 2A-E or just a single figure. 
Throughout the specification the application references figure 1 and figure 2, however it is unclear which of the figures 1 or figures 2 are being references since there is no figure label as 1 or 2. See paragraphs [0111], [0113], [0114], [0116], [0125], these are only a few examples.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The breadth of the claims;
The invention of the independent claim 1, as written only requires an electrode to be inserted into the ventral striatum and to detect an oscillatory frequency in the range of 30-40Hz. From that detected frequency the nucleus accumbens is identified. There is no clear function of the electrode, whether it is used for stimulation or recording and there is no structure or description that show how detection of the claimed frequency range is used or even capable of identifying the specific structure of the nucleus accumbens.
  The level of one of ordinary skill;
One of ordinary skill in the art would not be capable of understanding or performing this method as it is unclear what the necessary tools and materials are for generating and/or detecting the claimed frequency of 30-40Hz. It would also be unclear as to how the detection of an oscillatory 
The amount of direction provided by the inventor;
The claimed invention provides no clear description as to how the method is performed. The claim mentions only that an electrode is inserted into the brain and that a oscillatory frequency of 30-40Hz is detected and that based on the detected frequency an anatomic structure of the nucleus Accumbens is identified. It is unclear how detecting that frequency would be enough to identify a specific structure. That frequency does not only appear in the nucleus accumbens and would be present in other tissues and structures throughout the body. Further it is unclear whether the detection of this frequency naturally occurs in such a way that it would be enough to identify the specific structure. There is no description as to what about the signal is used to identify the structure, is it simply the presence of an oscillatory frequency, a spike in the frequency band or the absence of the frequency that is used to determined that you have left the structure? 
As written, it is further unclear how the signal is recorded and capable of being used to identify the structure. The method claims inserting an electrode into the ventral striatum but provides no indication of its function. It is unclear whether the electrode is use to sense or stimulate. Is the structure identified when the inserted electrode stimulates the Ventral Striatum resulting in a oscillatory frequency of 30-40Hz recorded by an EEG or MEG as taught in the description of the present application ([0026]), it could also be interpreted that the structure is identified simply by inserting an electrode and detecting the presence of any oscillatory frequency in the range of 30-40Hz. There is no clear direction or description of the function of the electrode and how detecting an oscillatory frequency in the range of 30-40Hz is capable of identifying a nucleus accumbens, since that frequency can be present in numerous different structures and tissues.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Absent of any real direction from the inventor, as to what materials and steps would be necessary to preform the claimed method, one of ordinary skill in the art would be faced with burdensome and undue experimentation when endeavoring to achieve the claimed method for identifying the anatomical structure of a nucleus accumbens. Even if the artisan were to attempt to insert an electrode into the ventral striatum and detect an oscillatory frequency of 30 to 40 Hz it would not be easily determined if the detection is to be performed by the inserted electrode, is the electrodes position supposed to be changed or used for stimulation. It would further be unclear that even if the claimed frequency was detected, whether the location of the electrode is indicative of the anatomic structure of the nucleus accumbens, as it is not impossible for that frequency to occur in other anatomical structures other than the nucleus accumbens.   
Further, in page 1 of the arguments, the applicant explains that “a discovery was made… while the inventors were mapping human brain oscillations in the ventral capsule / ventral striatal region of the brain” the applicant goes further describe that “raw potential traces showed visually apparent oscillations, plainly reflected by peaks in the power spectral densities (PSD)" and when viewed alongside one another these PSDs revealed a robust 35Hz-centered gamma oscillation (hy35) specifically in the nucleus accumbens and nowhere else." However it is unclear what defines a robust peak such that the peak detected clarifies a nucleus accumbens, and it is further unclear whether this peak, which the applicant claims to be found nowhere else is found nowhere else in the ventral capsule/ striatum region of the brain of in any other tissue at all, and whether is only present in the Nucleus accumbens and absent in all other regions during a period of stimulation, rest or always, because as in the cited NPL McCracken used in the 103 there are peaks in the gamma frequency band in several structures in response to a stimulus.
For at least these reasons, it is clear that one of ordinary skill in the art endeavoring to make and use the invention of claim 1 and its dependent claims could not do so without undue experimentation, and the claim thus fails the enablement requirement of 35 USC 112(a). 
* https://www.tekscan.com/products-solutions/forcesensors/a401
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, the claimed invention states that an electrode is inserted in the ventral striatum of subject. The claim then recites a step of detecting an oscillatory frequency of 30-40Hz. However, it is unclear what the function of the electrode is, and what or how the frequency is detected. The specification of the present application teaches that brain activity can be recorded using an EEG, MEG, fMRI or any other suitable means for detecting brain activity ([0024]-[0026]). It is unclear what or how the frequency is detected and it is further unclear how the electrode that is inserted into the subjected is used in relation to the detection. 
It is further unclear how the detection of an oscillatory frequency between 30-40Hz is used to identify the structure of a nucleus accumbens. Although the specification explains how the frequency of 30-40Hz can be present in the nucleus accumbens, that range can also be present in different tissue structure of the subject, whether they are occurring naturally or in response to some sort of stimulation. 
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Regarding claim 1, the omitted elements are: The procedure with which the oscillatory frequency of 30-40Hz is recorded and analyzed such that one is capable of determining the location of the nucleus accumbens. The specification, cited by the applicant in the argument, discuss steps measuring LFPs every few millimeters from the opening of a cannula to the nucleus accumbens below, and that by detecting and analyzing LFPs charting and comparing peaks in spectral power densities from the recorded locations and identifying a robust peak at 35Hz-centered gamma oscillation (hy35) specifically in the nucleus accumbens. The claim fails to make any reference to a peak in the power spectral density which appears to be critical to the process of identifying the nucleus accumbens. It is further unclear, as to what the threshold or value the peak of the power spectral density for hy35 that would be indicative of a nucleus accumbens is comparative to any other structure. Does the peak need to be compared to PSD of other locations, is there a certain value indicative of the Nucleus accumbens, or is there not presence of hy35 anywhere else in the brain. Without understanding the steps taken and the data needed to determine the nucleus accumbens versus any other structure the claim can not be fully understood.
All dependent claims inherit the same deficiency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCracken, Clinton B, and Anthony A Grace. “Nucleus accumbens deep brain stimulation produces region-specific alterations in local field potential oscillations and evoked responses in vivo.” in view of Lozano (U.S. PG Pub 20130178913 A1). As described above, the invention as claimed is unclear and the examiner is applying prior art as best understood.
Regarding claim 1, McCraken teaches a method of identifying the anatomic structure of a nucleus accumbens in a subject, said method comprising: (i) inserting an electrode into the ventral striatum of a subject (Page 2 Materials and Methods paragraph 2 teaches that am electrode is implanted in to the nucleus accumbens (NAC) of a rat for the purpose of stimulation; Page 3 paragraph 1 teaches having stimulating electrodes located in the NAC core, wherein the electrode could also record NAC LFP activity when stimulation is off); (ii) detecting an oscillatory frequency of 30-40 Hz (Fig 4 B teaches that high frequency NAC BDS lead to an increase in oscillatory gamma frequencies (30-70Hz) power and illustrates detecting oscillatory gamma frequencies (30-70Hz) in the NAC that is used for analysis; Fig 7 teaches LF DBS (NAC stimulation) significantly increases relative induced gamma power in OFC and mPFC compared with HF and SHAM DBS; Fig 8 illustrates a summary of the changes of the LFP power and coherency in different frequency ranges, including the gamma frequency), (iii) analyzing and determining the response of anatomical structures in response to NAC stimulation based on the detected gamma frequency oscillations (The changes in power and coherency of the induced gamma oscillations can be used to determine they type of stimulation, such if the stimulation is NAC 
Lozano teaches a device in the same field of endeavor, for identifying a region of the brain by presenting a stimuli to a target area and measuring and analyzing the neural activity in response to the stimuli ([0007]-[0008]; [0051]; claim 1), wherein measuring includes an electrode that records LFP and oscillatory behavior in response to stimuli to improve identification of a target location ([0032]; [0044]; [0047]; [0060]) such as an anatomical structure of a nucleus accumbens ([0007]; teaches the target area can be a nucleus accumbens; [0039]; claim 1). 
It would have been obvious to one of ordinary skill in the art, to have modified the method of McCracken, to have included the step of identifying the target region based on the invoked responses, such as LFPs and oscillatory behavior, that were measured and analyzed, as taught by Lozano, in order to improve placement of the stimulating and recording electrodes to prevent incorrectly placed electrodes.
Regarding claim 2, the modified invention of McCracken teaches claim 1, wherein said oscillatory frequency is a 35 Hz-centered gamma oscillation (Fig 4 B teaches that high frequency NAC BDS lead to an increase in oscillatory gamma frequencies (30-70Hz) power and illustrates detecting oscillatory gamma frequencies (30-70Hz) in the NAC that is used for analysis; Fig 7 teaches LF DBS (NAC stimulation) significantly increases relative induced gamma power in OFC and mPFC compared with HF and SHAM DBS; Fig 8 illustrates a summary of the changes of the LFP power and coherency in different frequency ranges, including the gamma frequency. The gamma oscillations that are recorded, analyzed 
Regarding claim 3, the modified invention of McCracken teaches claim 1, however fails to teach wherein said electrode is a microelectrode.
Lozano teaches a device in the same field of endeavor, wherein the recording electrode implanted are microelectrodes. 
It would have been an obvious design choice to one of ordinary skill in the art, before the effective filling date, to have modified the electrodes of McCracken to be microelectrodes, as taught by Lozano, as it is common practice in the art to utilize micro electrodes for brain stimulation and recording to prevent the need for larger electrode that could cause increased trauma during implantation and reduced control and precision during implantation and use.  
Regarding claim 4, the modified invention of McCracken teaches claim 1, further comprising detecting a theta oscillatory frequency or an alpha oscillatory frequency (Page 3 Analysis paragraph 2 teaches analyzing the spectral power and coherency of frequencies in the theta band; Fig 3 illustrates theta frequency analysis; Page 3 Results paragraph 3; Page 4 paragraph 3-4; Fig 8).
Regrading claim 5, the modified invention of McCracken teaches claim 1, wherein said subject is suffering from obsessive compulsive disorder (Page 1 Abstract; Page 1 Introduction paragraph 1- Page 2 line 15; Page 7 paragraph 2; Page 8 Implications paragraph 1 teaches that NAC DBS may reduce the pathological metabolic hyperactivity and reintroduce normalized oscillatory activity in prefrontal subregions associated with OCD and depression).
Regrading claim 6, the modified invention of McCracken teaches claim 1, comprising after said detecting administering an electrical stimulation to the nucleus accumbens of said subject (Fig 1 teaches the method wherein the steps include stimulation of the NAC and recording and analyzing the LFPs including oscillations in the gamma frequency and repeating the steps such that multiple sessions of 
Regrading claim 7, the modified invention of McCracken teaches claim 6, wherein a dose of said electrical stimulation is administered at a frequency of less than 333 Hz (Page 1 paragraph 4 teaches performing NAC stimulation at a high frequency of 130Hz and a low frequency at 10Hz; Page 2 paragraph 3; Page 7 paragraph 1 teaches NAC stimulation at 10 Hz).
Regrading claim 8, the modified invention of McCracken teaches claim 6, wherein said electrical stimulation is administered at a frequency of 5 Hz, 10 Hz, 12 Hz, 160 Hz, 212 Hz, or 333 Hz (Page 1 paragraph 4 teaches performing NAC stimulation at a high frequency of 130Hz and a low frequency at 10Hz; Page 2 paragraph 3; Page 7 paragraph 1 teaches NAC stimulation at 10 Hz).
Regrading claim 9, the modified invention of McCracken teaches wherein said electrical stimulation is administered at 100 milliseconds, 1 minute, 15 minutes, or 1 hour (Page 1-Page 3 line 8 teaches that DBS was applied in 30 minute sessions with stimulation turned off and LFP activity was sampled after 30 min, after 60 min and after 90 minutes of stimulation, therefore at 1 hour the LFP activity was recorded and then administered again; Fig 1).
The claims are examined as best interpreted by the examiner. Since the claim has no clear description as to what is used to perform or how the method is performed, the art and rejections are applied as best understood in light of the clarity of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792